DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 05/14/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen Foreign Document CN 209709727U (This reference has been provided in the IDS and an English translation has been provided).
Regarding claim 1, Chen Foreign Document CN 209709727U discloses: 
a wireless charger (Fig 1-2 and pages 1-4), comprising: 
a housing (1) comprising a housing body (1,5,11) and a bottom cover (6) (see Fig 1 and 2 and pages 1-4), 
wherein an installation cavity (see cavity in Fig 2) is disposed inside the housing body (1,5,11), the housing body (1,5,11) is provided with an installation groove (21) communicating with the installation cavity (see cavity in Fig 2 and pages 1-4), 
a bottom side of the installation cavity (see cavity in Fig 2) is provided with an opening, and the bottom cover (6) is disposed on the opening and closes the opening (see Fig 2 and pages 1-4 disclosing the housing body 1,5,11, below is coil 3 and additional components including bottom cover 6 in the opening); 
a printed circuit board (PCB) (7) disposed in the installation cavity (see cavity in Fig 2); 
an induction coil (3) disposed in the installation cavity (see cavity in Fig 2) and connected to the PCB (7), wherein the induction coil (3) and the bottom cover (6) are located on opposite sides of the PCB (7) respectively (see Fig 2 and pages 1-4); 
a connector (71) disposed in the installation groove and connected to the PCB (7) (see Fig 2 and pages 1-4); 
and a connection component (see 4 and bolt in Fig 2) connecting the bottom cover (6) and the PCB (7) (see Fig 2 and pages 1-4).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 2, Chen Foreign Document CN 209709727U discloses wireless charger according to claim 1, wherein the connection component (see 4 and bolt in Fig 2) comprises a bolt and a nut, the bolt passes through the bottom cover and the PCB (7) in sequence and is in threaded connection with the nut, and the induction coil (3) abuts the nut (see Figs 1-2, pages 1-4, in addition it is clear that a nut is required to connect the bolt shown in Fig 2).
Regarding claim 3, Chen Foreign Document CN 209709727U discloses the wireless charger according to claim 2, comprising a plurality of connection components (see Fig 2 disclosing multiple connection components), and further comprising a hanging buckle (8); 
wherein an installation hole (see hole within 11 in Fig 2) is disposed on a side wall of the housing body (1), the hanging buckle (8) passes through the installation hole (see hole within 11 in Fig 2), and one bolt passes through the bottom cover (6), the PCB (7), and the hanging buckle (8) in sequence to be in threaded connection with a corresponding nut (see connections in Fig 2, see Figs 1-2, pages 1-4).
Regarding claim 4, Chen Foreign Document CN 209709727U discloses the wireless charger according to claim 2, wherein the bottom cover (6) has a first end surface (upper side) and a second end surface (lower side) disposed oppositely, the first end surface (upper side) is located in the installation cavity, the second end surface is located outside the installation cavity (see cavity in Fig 2), and a countersunk hole is disposed on the second end surface; and the bolt passes through the countersunk hole and a head of the bolt (51) does not exceed the second end surface (see connections in Fig 2, see Figs 1-2, pages 1-4).
Regarding claim 5, Chen Foreign Document CN 209709727U discloses the wireless charger according to claim 4, further comprising: 
a protective film (bottom portion of bottom south 6) covering the second end surface and shielding the countersunk hole (see connections in Fig 2, see Figs 1-2, pages 1-4).
Regarding claim 6, Chen Foreign Document CN 209709727U discloses the wireless charger according to claim 1, wherein two positioning ribs are spaced apart on a side wall of the installation cavity (see cavity in Fig 2), a positioning groove is formed between the two positioning ribs, a positioning protrusion is provided on the PCB (7), and the positioning protrusion is inserted into the positioning groove (see inside of 11 in face shell 1 in Fig 2, see Figs 1-2, pages 1-4).
Regarding claim 7, Chen Foreign Document CN 209709727U discloses the wireless charger according to claims 1, wherein the housing body (1,5,11) comprises a middle frame (1) and a top cover (11), the middle frame (1) and the top cover surround and form the installation cavity (see cavity in Fig 2), the induction coil (3) abuts the top cover, and the installation groove and the opening are both disposed in the middle frame (2) (see Figs 1-2, pages 1-4).
Regarding claim 8, Chen Foreign Document CN 209709727U discloses the wireless charger according to claim 7, wherein the connector (71) is a universal serial bus (USB) (71), two lugs (see lugs in Fig 2) are spaced apart on the USB (71), two connection grooves are spaced apart on the PCB (7), and the two lugs are inserted into the two connection grooves respectively (see Fig 2).
Regarding claim 9, Chen Foreign Document CN 209709727U discloses the wireless charger according to claim 8, wherein a first clamping protrusion (see clamping protrusion in bottom south 6 in Fig 2) is disposed on the bottom cover (6), and the first clamping protrusion abuts the PCB (7) in a plugging direction of the USB (71) (see Figs  1-2 and pages 1-4).
Regarding claim 10, Chen Foreign Document CN 209709727U discloses the wireless charger according to claim 9, wherein a second clamping protrusion (21) is disposed on the middle frame (2), and the second clamping protrusion (21) abuts the bottom cover (6) in the plugging direction of the USB (71) (see Figs 1-2 and pages 1-4).
Examiner Note
5.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onishi (US 2018/0123646 A1) discloses a control device controls a first power transmission driver that applies a first drive signal to a first primary coil and a second power transmission driver that applies a second drive signal to a second primary coil. When intermittent power transmission is performed by applying the second drive signal in a period in which normal power transmission is performed by applying the first drive signal, a controller of the control device sets the phase difference to a predetermined phase difference.
Partovi (US 2016/0056664 A1) discloses a system is descried for use in wireless charging or wireless powering. The system includes a base for wirelessly charging and/or wirelessly powering and a receiver capable of receiving electricity wirelessly from the base. The receiver is associated with a battery and/or device. The base and/or the receiver is capable of detecting and operating under a plurality of power protocols and/or a plurality of communicating protocols.
Walker et al (US 2008/0247278 A1) discloses an automatic watch winder includes a microprocessor that is programmed by the end user remotely, through custom software run on a computer or computer processor device (e.g. PDA, mini-computer, cellular phone), or via a remote control, connected to the winder via USB, IrDA (Infrared), wireless local area network (WLAN) communication (e.g. various 802.11 and/or WIFI protocols), wireless communication technologies according to the IEEE 802.15 specifications and marketed Linder the Bluetooth.RTM. or Zigbee.RTM. marks (IEEE 802.15.1 and 802.15.4), to provide specific, tailored winding scenarios for all automatic watches/movements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836